Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 2/10/2021.  

Claim Objections
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what structural relationship the nut has to the device.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covington et al. (US PG Pub 2014/0110532).

Regarding claim 1, Covington discloses:
A Stability and Control Augmentation System module comprising one or more SCAS actuators (220, 214), the or each SCAS actuator comprising: a mechanical component (214) that translates rotational motion to linear motion along a first axis of said SCAS; one or more electric motors (220) for driving linear movement of the mechanical component in response to a command signal; and one or more angular transducers to detect the position of the SCAS actuator along the first axis (see paragraphs 0027 and 0028 and fig 4, step 320).

Regarding claim 4, Covington discloses:
The SCAS module of claim 1, further comprising: first and second SCAS actuators, wherein the mechanical component of said first and second SCAS actuators are each operatively connected to a lever or balance beam to provide linear outputs thereto, and wherein said lever or balance beam is arranged to sum or otherwise combine the linear outputs provided by said first and second SCAS actuators (see paragraph 0020).

Regarding claims 6 and 7, Covington discloses:
The SCAS module of claim 1, further comprising: a flight control system for providing electrical command signals to said one or more SCAS actuators, wherein said motor controls the position of said piston along the first axis of the 11125351US01 (U311609US) SCAS, in response to said electrical command signals (see at least paragraph 0013).

Regarding claim 8, Covington discloses:
An actuator system for a helicopter comprising: a hydraulic actuator (see fig 3, ref 240) for providing an output to a main or tail rotor of the helicopter; a SCAS module as claimed in claim 1; a control valve (230) for controlling the flow of hydraulic fluid to said hydraulic actuator to vary said output provided to the main or tail rotor; and a linkage mechanism (205, 216, 210, 214) connecting said control valve to said hydraulic actuator, said linkage mechanism comprising: a plurality of interconnected levers including a first lever 9205) for receiving an input from a pilot, and a second input (210) arranged to receive an output from said SCAS module, wherein said linkage mechanism is configured to sum or otherwise combine the outputs from said first and second levers into a composite command and to transmit the composite command to the control valve to control the flow of hydraulic fluid to the hydraulic actuator (see fig 3).

Regarding claim 9, Covington discloses:
The actuator system of claim 8, further comprising a flight control system for providing electrical command signals to said one or more SCAS actuators, wherein said motor controls the position of said piston along the first axis of the SCAS, in response to said electrical command signals (see at least paragraph 0013).

Regarding claim 11, Covington discloses:
A helicopter comprising: a main rotor; a tail rotor; and an actuator system as claimed in claim 8, wherein said actuator system controls a position and/or orientation of the main rotor and/or of the tail rotor (see at least figs 1 and 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US PG Pub 2014/0110532) in view of Hejda (US PG Pub 2010/0116929). 

Regarding claims 2 and 3, Covington discloses the device of claim 1 and suggests using other augmentation devices such as linear motors (see paragraph 0020), but does not disclose that the mechanical component comprises a roller screw or ballscrew.  
Hejda teaches an electromechanical/hydro-mechanical actuator wherein the actuation mechanism can be any one of numerous suitable linear or rotary actuators including ball screw and roller screw actuators.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Covington with the actuators taught by Hejda yielding the predictable result of utilizing suitable substitute actuators based on availability and cost. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Covington et al. (US PG Pub 2014/0110532) in view of Official Notice.

Regarding claim 10, Covington discloses the device of claim 8, but does not explicitly disclose end stops.  The examiner takes Official Notice that It would have been obvious to one of ordinary skill in the art at the time of filing to include end stops as necessary in the system to prevent unwanted motion that may cause damage to the hardware and/or control issues in flight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644